Name: Commission Regulation (EC) No 2456/97 of 10 December 1997 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: tariff policy;  trade;  EU finance;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31997R2456Commission Regulation (EC) No 2456/97 of 10 December 1997 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing specific arrangements for supplying Madeira with certain vegetable oils Official Journal L 340 , 11/12/1997 P. 0027 - 0028COMMISSION REGULATION (EC) No 2456/97 of 10 December 1997 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing specific arrangements for supplying Madeira with certain vegetable oilsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof,Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92 (3), as last amended by Regulation (EC) No 1325/97 (4), establishes the forecast supply balance for certain vegetable oils for Madeira for the 1996/97 marketing year;Whereas, pending a communication from the competent authorities updating the requirements for Madeira and in order to avoid a break in the application of the specific supply arrangements, the balance was drawn up for the period 1 July to 31 December 1997 by Regulation (EC) No 1325/97; whereas the balance for the whole of the 1997/98 marketing year has been drawn up following the presentation of data on the requirements for Madeira by the Portuguese authorities; whereas Article 1 of Regulation (EEC) No 2257/92 should therefore be amended accordingly;Whereas the supply balances provided for in the specific supply arrangements are drawn up for the period 1 July to 30 June; whereas the definitive supply balance for the 1997/98 marketing year should therefore apply from the start of that year, i.e. 1 July 1997;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2257/92 is hereby amended as follows:1. Article 1 (1) is replaced by the following:'1. The quantities of certain vegetable oils in the forecast supply balance for Madeira which qualify for exemption from customs duties on import from third countries or for aid for supply from the rest of the Community shall be as set out in the Annex.`;2. the Annex hereto is added as an Annex.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 1.(2) OJ L 320, 11. 12. 1996, p. 1.(3) OJ L 219, 4. 8. 1992, p. 44.(4) OJ L 182, 10. 7. 1997, p. 15.ANNEX Forecast supply balance for Madeira of certain vegetable oils for the period 1 July 1997 to 30 June 1998 >TABLE>